IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

EQUAN TARIO FOREHAND,                NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D14-3782

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed October 8, 2015.

An appeal from the Circuit Court for Escambia County.
Edward P. Nickinson, III, Judge.

Nancy A. Daniels, Public Defender, and Glenna Joyce Reeves, Assistant Public
Defender, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      We affirm Appellant’s convictions in this appeal filed pursuant to Anders v.

California, 386 U.S. 738 (1967). But we remand to the lower court for entry of a

corrected judgment of conviction conforming to the jury verdicts. The judgment
currently reflects convictions on Counts 1 and 2 of aggravated assault by threat with

a firearm – actual possession of a firearm without discharge, and on Count 3 of

attempted robbery with a deadly weapon. The verdict form shows the jury actually

found Appellant guilty on Count 1 of aggravated assault with a firearm – no actual

possession of a firearm, a third-degree felony; see sections 784.021(2),

775.082(3)(d), Florida Statutes (2013); on Count 2 of improper exhibition of a

firearm, a first-degree misdemeanor; see section 790.10, Florida Statutes (2013); and

on Count 3 of attempted robbery with a firearm – no actual possession of a firearm,

a second-degree felony; see sections 812.13(2)(a), 777.04(4)(c), 775.082(3)(c),

Florida Statutes (2013).

      No sentencing errors were preserved for appeal.         Therefore, we affirm

Appellant’s sentences, as well, but without prejudice to his right to seek

postconviction relief. See A.L.B. v. State, 23 So. 3d 190, 191 (Fla. 1st DCA 2009);

Colon v. State, 869 So. 2d 1290, 1290 (Fla. 4th DCA 2004).

      AFFIRMED; REMANDED with directions.



LEWIS, MARSTILLER, and OSTERHAUS, JJ., CONCUR.




                                         2